Citation Nr: 1028363	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-22 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for asthma.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to December 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
In that decision, the RO granted the Veteran's application to 
reopen his previously denied claim for entitlement to service 
connection for asthma, and denied the reopened claim on the 
merits.  Regardless of the RO's actions, the Board must initially 
determine whether new and material evidence has been submitted.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 2010, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied the 
Veteran's application to reopen his claim for service connection 
for asthma.  Although the Veteran appealed this decision to the 
Board, he subsequently filed with the Board a valid withdrawal of 
the appeal.

2.  Evidence received since the February 2003 rating decision is 
neither cumulative nor redundant and relates to the issue of 
aggravation which was an element of the Veteran's claim 
previously found lacking.

3.  Asthma was aggravated by service.

CONCLUSIONS OF LAW

1.  The February 2003 RO decision that denied the application to 
reopen the claim for asthma is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2009).

2.  Evidence received since the February 2003 RO decision is new 
and material and the claim for service connection for asthma is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Preexisting asthma was aggravated by service.  38 U.S.C.A. §§ 
1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the application to reopen and 
the claim for service connection for asthma, these claims are 
substantiated, and there are no further VCAA duties with regard 
to them.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

With regard to the Veteran's May 2010 videoconference hearing, 
the undersigned indicated that it was incumbent upon the Veteran 
to submit potentially relevant evidence in his possession in 
support of his claim and additional evidence was received along 
with a waiver of initial RO review of this evidence. This action 
satisfies 38 C.F.R. § 3.103.  See Bryant v. Shinseki, No. 08-
4080, 2010 WL 2633151 (Vet. App. July 1, 2010).

Generally, a claim which has been denied in a final unappealed 
rating decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

In February 2003, the RO denied the Veteran's application to 
reopen his previously denied claim for service connection for 
asthma.  The Veteran appealed to the Board, which remanded his 
claim in May 2005.  Prior to a final Board decision, the Veteran 
filed with the Board a letter requesting that his appeal be 
withdrawn.  As this letter complied with the requirements for 
withdrawal of the appeal, the Veteran's appeal from the February 
2003 denial of his application to reopen his previously denied 
claim for service connection for asthma was considered withdrawn.  
See 38 C.F.R. § 20.204(a),(b).  Moreover, that withdrawal must be 
deemed a withdrawal of the notice of disagreement and substantive 
appeal.  See 38 C.F.R. § 20.204(c).  Further, new and material 
evidence was not received prior to the expiration of the appeal 
period.  38 C.F.R. § 3.156(b).  Therefore, the RO's February 2003 
denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

The evidence before the RO at the time of the February 2003 
denial showed that the Veteran had been diagnosed with asthma 
prior to service, and this diagnosis was noted on the September 
1986 Navy enlistment examination, which also indicated that the 
lungs and chest were normal, and the lungs were clear to 
auscultation.  As this disorder was noted when the Veteran was 
examined for enlistment, the Veteran is not presumed to have been 
in sound condition at the time of entry into service.  
38 U.S.C.A. § 1111.  The issue before the RO was therefore 
whether this preexisting disorder was aggravated by service.  
38 U.S.C.A. § 1153.  At the time of the February 2003 denial, the 
only medical evidence on this question was the Navy Medical Board 
finding that the asthma existed prior to service and was not 
aggravated thereby.  Since the February 2003 denial, the Veteran 
has submitted medical evidence indicating that preexisting asthma 
was aggravated by service, including a July 2009 letter from Dr. 
Jiva, discussed below.  As this evidence relates to the issue of 
aggravation which was an element of the Veteran's claim 
previously found lacking, reopening of the claim is in order.

On the merits, a pre-existing disease will be considered to have 
been aggravated by where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b).  There are conflicting medical opinions as to whether 
there was an increase in disability during service and, if so, 
whether such increase was the result of the natural progress of 
the disease.

The November 1986 Medical Board report cover sheet contains a 
finding that the asthma existed prior to enlistment (EPTE) and 
was not aggravated by service.  The attached single page report 
noted the Veteran's recurrent episodes of asthma between ages ten 
and thirteen, and the lack of problems with asthma since that 
time, and the administration of allergy desensitization therapy.  
The report also indicated that the Veteran reported to sick call 
within a few days of training, that he was treated for wheezing 
that cleared after epinephrine injection, and that examination 
revealed no apparent pulmonary pathology.  The findings of 
asthma, EPTE, was noted, but no reason was given for this 
conclusion, other than the implicit reason that the conclusion 
was based on the facts recounted.  This lack of explicit 
reasoning reduces the probative value of the Medical Board 
report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning).

In his July 2009 letter, Dr. Jiva gave an accurate recounting of 
the Veteran's pre-service, in-service, and post-service medical 
history, and opined that the Veteran's asthma was exacerbated 
when he was exposed to dust, cigarette smoking, and boot camp 
vigorous activity.  Dr. Jiva asked rhetorically why the Veteran 
would develop acute asthma attack within a short time of service 
despite the normal enlistment examination findings with regard to 
the lungs.  He cited a WebMD Asthma Health Center finding that 
each individual with asthma has his or her own specific trigger 
or triggers, which include contaminants in the air, smoke, 
pollution, vapors, dust, and exercise, and that people with 
exercise induced asthma are believed to be more than  usually 
sensitive to changes in the temperature and humidity of air.  He 
also cited a Current Opinion Allergy Clinical Immunology report 
indicating that work exacerbated asthma can result from a variety 
of occupational triggers including physical factors like extreme 
temperatures, exercise, stress, odors, general irritants, dust, 
and secondhand smoke.  Dr. Schwartz indicated in an August 2009 
letter that he agreed with Dr. Jiva's  findings.  Each physician 
had previously submitted less detailed opinions indicating that 
the Veteran's asthma was aggravated by service.

Given that Dr. Jiva explained the reasons for his opinion that 
the Veteran's asthma was aggravated by service based on an 
accurate characterization of the evidence of record, and his 
reasoning was more thorough than that of the Medical Board that 
found that the Veteran's asthma was not aggravated by service, 
Dr. Jiva's opinion is entitled to more weight.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  In reaching this determination, 
the Board notes that the Medical Board report itself had 
established that he had had no significant problems since the age 
of thirteen.  However, since being in service, the problem had 
become active, he had been treated and the Board recommended that 
he continue to seek treatment.  We find the reasoning behind the 
Board determination that there had been no aggravation to be 
lacking.   As the evidence thus preponderates in favor of a 
finding of aggravation, service connection for asthma on this 
basis must be granted.


ORDER

The application to reopen the claim for service connection for 
asthma is granted

Entitlement to service connection for asthma is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


